Title: To James Madison from Christopher Greenup, 1 November 1807
From: Greenup, Christopher
To: Madison, James



Sir
Frankfort K. Novr. 1st. 1807.

I am informed that Mr. Charles Kilgore the Register at Cincinnatti is deceased, and that Robert Stubbs esqr. will be mentioned as a proper person to fill the Vacancy.  I have been acquainted with Mr. Stubbs about twenty three or four years and can assure you that he is a Gentleman of great abilities and integrity.  He not only possesses a very general knowledge Scientific and Classic; but of the laws and police of our Country.  I therefore hope Sir that you will mention his name to the President.  I have the honor to be Sir Your Most Obed. Servt.

Christo. Greenup

